NUMBER 13-13-00622-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

GERARDO CANO,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 390th District Court
                         of Travis County, Texas.


                                    ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      Appellant, Gerardo Cano, has filed a notice of appeal with this Court from his

conviction in trial court cause number D-1-DC-09-201749. The trial court’s certification

of the defendant’s right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate Procedure

provide that an appeal must be dismissed if a certification showing that a defendant has
a right of appeal is not made a part of the record. TEX. R. APP. P. 25.2(d); see TEX. R.

APP. P. 37.1, 44.3, 44.4.

       Within thirty days of receipt of this notice, appellant’s lead appellate counsel,

Matthew B. Jones, is hereby ORDERED to: 1) review the record; 2) determine whether

appellant has a right to appeal; and 3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal and/or advise this Court as to the

existence of any amended certification.

       If appellant’s counsel determines that appellant has a right to appeal, counsel is

further ORDERED to file a motion with this Court within thirty days of receipt of this

notice, identifying and explaining substantive reasons why appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4; see also, e.g., Carroll v. State, No. 04-03-

00473-CR, 2003 Tex. App. LEXIS 7317 (San Antonio 2003, no pet.) (designated for

publication) (certification form provided in appendix to appellate rules may be modified

to reflect that defendant has right of appeal under circumstances not addressed by the

form). The motion must include an analysis of the applicable case law, and any factual

allegations therein must be true and supported by the record. Cf. Woods v. State, 108
S.W.3d 314, 316 (Tex. Crim. App. 2003) (construing former appellate rule 25.2(b)(3)

and holding that recitations in the notice of appeal must be true and supported by the

record). Copies of record documents necessary to evaluate the alleged error in the

certification affecting appellant’s right to appeal shall be attached to the motion. See

TEX. R. APP. P. 10.1, 10.2.

                                                         PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the 20th day of November 2013.


                                             2